—Order, Supreme Court, New York County (Salvador Collazo, J.) entered on or about December 2, 1993, insofar as it denied defendants-appellants’ motion for summary judgment dismissing the complaint and cross-claims against them, unanimously affirmed, without costs.
Plaintiff was injured when the bus shelter she was standing under collapsed upon her. Defendants-appellants’ sole factual support for their motion was a one-page affidavit from a person employed by only one of them as .a civil engineer, who offered only a conclusory denial of responsibility for the subject bus shelter, an insufficient basis for summary judgment (see, Keys v Arnold’s Meat Food Prods., 155 AD2d 355). For that reason, the initial burden on the summary judgment motion was not sustained, and denial was proper without regard to the sufficiency of the opposing papers (Alvarez v Prospect Hosp., 68 NY2d 320, 324).
We have considered defendants-appellants’ remaining arguments, and find them to be without merit. Concur—Ellerin, J. P., Ross, Rubin, Nardelli and Williams, JJ.